

115 HR 6363 IH: Protecting Immigrant Communities from Consumer Fraud Act of 2018
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6363IN THE HOUSE OF REPRESENTATIVESJuly 12, 2018Ms. Velázquez (for herself, Mr. Veasey, Mr. Crowley, Mr. Carson of Indiana, Mr. Espaillat, Mr. McGovern, Ms. Clarke of New York, Ms. Norton, Mr. Gallego, Mr. Grijalva, Mr. Soto, and Mr. Meeks) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide for the establishment of
			 immigration consumer fraud information hotlines and websites, and for
			 outreach campaigns on immigration consumer fraud, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Immigrant Communities from Consumer Fraud Act of 2018. 2.Local immigration consumer fraud information hotlines and assistance websitesTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:
			
				MMImmigration Consumer Fraud Hotlines and Websites
					3031.Immigration consumer fraud hotlines and websites
 (a)Grant authorizationThe Attorney General shall make grants to States, units of local government, or any combination thereof, in partnership with stakeholders, service providers, and nonprofit organizations.
 (b)Mandatory grant usesGrant funds shall be expended for each of the following purposes: (1)immigration consumer fraud information websitesTo provide for the establishment and operation of an immigration consumer fraud information and assistance website, which shall be a highly secure internet website that provides information and assistance to victims of immigration consumer fraud. In establishing and operating the immigration consumer fraud and assistance website, the grantee shall—
 (A)use grant funds for startup and operation costs associated with establishing and operating the website;
 (B)use a name or acronym as part of its web address that identifies the website with the geographic locality receiving the grant under subsection (a);
 (C)provide accurate information that describes the services available to immigration consumer fraud victims, including free or low-cost legal assistance;
 (D)clearly include, in all pages of the website, that the information presented is for reference purposes only and does not constitute as legal advice; and
 (E)must provide translation of website content, in languages that are consistent with the criteria outlined in subsection (d)(2)(E)(i) of this part, either with a web page interface, or mirrored pages.
 (2)immigration consumer fraud hotlinesTo establish or expand an immigration consumer fraud hotline to provide information and assistance to victims of immigration consumer fraud. In addition, grantees may, in operating with the hotline, work in conjunction with other local programs and activities that serve victims of immigration consumer fraud. In establishing and operating the hotline, the entity shall—
 (A)contract with a carrier for the use of a toll-free telephone line; (B)employ, train and supervise personnel to answer incoming calls and provide assistance and referral services to callers on a 24-hour-a-day basis;
 (C)assemble and maintain a current database of information relating to services for victims of immigration consumer fraud to which callers throughout the United States may be referred; and
 (D)be prohibited from asking hotline callers about their citizenship status. (c)Rule of constructionNothing in this Act shall require a grantee receiving funds under this Act to comply with a request lawfully made by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357) to comply with a detainer for, or notify about the use of services provided under this Act by an individual.
 (d)ApplicationThe Attorney General may approve an application for a grant under this section only if such application—
 (1)contains such agreements, assurances, and information, be in such form, and be submitted in such manner, as the Attorney General shall by rule require;
 (2)in the case of an application for a grant to carry out activities described in subsection (b)(2), includes a complete description of the applicant’s plan for the operation of an immigration consumer fraud hotline, including descriptions of—
 (A)the training program for hotline personnel, including technology training to ensure that all persons affiliated with the hotline are able to effectively operate any technological systems used by the hotline;
 (B)the hiring criteria for hotline personnel; (C)the methods for the creation, maintenance, and updating of a resource database;
 (D)a plan for publicizing the availability of the hotline; (E)a plan for providing service to non-English speaking callers that—
 (i)is based on data from the Bureau of the Census and be consistent with the local area demographics where the immigration consumer fraud hotline will operate—such plan will outline which languages are most prevalent and commonly requested for translation services; or
 (ii)is based on qualitative and quantitative observation from community service providers offering immigration-related services; and
 (F)a plan for facilitating access to the hotline by persons with hearing impairments; and (3)in the case of an application for a grant to carry out activities described in subsection (b)(1)—
 (A)include a complete description of the applicant’s plan for the development, operation, maintenance, and updating of information and resources of the immigration consumer fraud information and assistance website;
 (B)include a certification that the applicant will implement a high level security system to ensure the confidentiality of the website, taking into consideration the safety of immigration consumer fraud victims; and
 (C)include an assurance that, after the third year of the website project, the recipient of the grant will develop a plan to secure other public or private funding resources to ensure the continued operation and maintenance of the website; and
 (D)demonstrate that the applicant has recognized expertise in the area of immigration consumer fraud and a record of high quality service to victims of immigration consumer fraud, including a demonstration of support from advocacy groups.
 (e)Renewal of grantsA grant made under this part may be renewed, without limitations on the duration of such renewal, to provide additional funds, if the Attorney General determines that the funds made available to the recipient were used in a manner required under an approved application and if the recipient can demonstrate significant progress in achieving the objectives of the initial application.
 (f)No cost extensionsNotwithstanding subsection (e), the Attorney General may extend a grant period, without limitations as to the duration of such extension, to provide additional time to complete the objectives of the initial grant award.
						(g)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $15,000,000 for fiscal year 2018 and each succeeding fiscal year.
 (2)WebsitesOf the amounts appropriated, not less than 20 percent shall be used for purposes of carrying out activities under subsection (b)(1).
 (3)AvailabilityFunds authorized to be appropriated under this section may remain available until expended. (h)Prohibition of data sharing for immigration enforcement purposes (1)In generalNotwithstanding section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373), an entity receiving a grant under this part may not disclose or use personally identifiable information provided by individuals using a website or a hotline, a website or hotline under subsection (b), for the purposes of enforcing the immigration laws.
 (2)Referrals prohibitedAn entity receiving a grant under this part may not refer any individual participating in any program funded under this part to U.S. Immigration and Customs Enforcement or to U.S. Customs and Border Protection.
 (3)Personally identifiable information definedFor purposes of this part, the term personally identifiable information means any information about an individual elicited, collected, stored, or maintained by an entity receiving a grant under this part, including—
 (A)any information that can be used to distinguish or trace the identity of an individual, such as a name, residential address, a social security number, a date and place of birth, or a parent's maiden name; and
 (B)any other information that is linked or linkable to an individual, such as medical, educational, financial, and employment information.
 3032.ReportA State or unit of local government that receives funds under this part during a fiscal year shall submit to the Attorney General a description and an evaluation report on a date specified by the Attorney General regarding the effectiveness of the programs carried out with a grant under this part..
		3.Grants to States and local jurisdictions to promote outreach campaigns against immigration consumer
 fraudTitle I of such Act, as amended, is further amended by inserting after part MM the following:  NNGrants to States and Local Jurisdictions To Promote Outreach Campaigns Against Immigration Consumer Fraud 3041.Grants to States and local jurisdictions To promote outreach campaigns against immigration consumer fraud (a)Grant authorization (1)In generalThe Attorney General shall make grants to States, units of local government, or any combination thereof, in partnership with stakeholders, service providers, and nonprofit organizations
 (2)PurposeThe purpose of grants distributed under this under this subsection is to enable states and localities to work with parties in paragraph (1) to carry out outreach campaigns in any of the following:
 (A)Access to legal resources, including free or low-cost legal resources for persons of low-income. (B)Workshops educating the general public on immigration consumer fraud, including methods to identify such fraud and best practices on prevention.
 (C)Hiring of casework staff, attorneys, translators, accredited representatives and other similar staff to provide support for outreach objectives.
 (D)Printed materials or digital media designed with the intent to educate the public on where to obtain trusted legal resources, and how to prevent becoming a victim of immigration consumer fraud.
 (E)Public service announcements in television or radio, providing information on resources and assistance on preventing immigration consumer fraud.
 (F)Translation services, including translated equivalents of subparagraphs (A), (B), (C) or (D), consistent with the grantee’s immediate translation needs based on—
 (i)data from the Bureau of the Census and be consistent with the local area demographics where the outreach campaign will operate, along with a description of the languages are most prevalent or commonly requested for translation services; or
 (ii)quantitative or qualitative observation from community service providers offering immigration-related services.
 (b)ContentsIn accordance with such requirements as the Attorney General may by rule establish, each application for a grant under this section shall—
 (1)include a long-term strategy and detailed implementation plan that reflects consultation with community groups and appropriate stakeholders;
 (2)explain the applicant’s inability to address the need without Federal assistance; (3)identify related governmental and community initiatives which compliment or will be coordinated with the proposal; and
 (4)identify local service providers and nonprofit organizations that have substantial or significant experience dealing with immigration-related matters.
 (c)Renewal of grantsA grant made under this part may be renewed, without limitations on the duration of such renewal, to provide additional funds, if the Attorney General determines that the funds made available to the recipient were used in a manner required under an approved application and if the recipient can demonstrate significant progress in achieving the objectives of the initial application.
 (d)No cost extensionsNotwithstanding subsection (c), the Attorney General may extend a grant period, without limitations as to the duration of such extension, to provide additional time to complete the objectives of the initial grant award.
 (e)Suspension of fundsIf the Attorney General determines that a grant recipient under this section is not in substantial compliance with the terms and requirements of an approved grant application, the Attorney General may revoke or suspend funding of that grant, in whole, or in part.
						(f)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2018 and each succeeding fiscal year.
 (2)AvailabilityFunds authorized to be appropriated under this section may remain available until expended. (g)Prohibition on data sharing for immigration enforcement purposes (1)In generalNotwithstanding section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.1373), an entity receiving a grant under this part may not disclose or use personally identifiable information provided by individuals participating in outreach campaigns specified in subsection (a) for the purposes of enforcing the immigration laws.
 (2)Referrals prohibitedAn entity receiving a grant under this part may not refer any individual participating in any program funded under this part to U.S. Immigration and Customs Enforcement or to U.S. Customs and Border Protection.
 (3)Personally identifiable information definedFor purposes of this part, the term personally identifiable information means any information about an individual elicited, collected, stored, or maintained by an entity receiving a grant under this part, including—
 (A)any information that can be used to distinguish or trace the identity of an individual, such as a name, residential address, a social security number, a date and place of birth, or a parent's maiden name; and
 (B)any other information that is linked or linkable to an individual, such as medical, educational, financial, and employment information
 3042.ReportA State or unit of local government that receives funds under this part during a fiscal year shall submit to the Attorney General a description and an evaluation report on a date specified by the Attorney General regarding the effectiveness of the programs carried out with a grant under this part..
		4.Requirements for immigration consultants
 Not later than 180 days after the date of the enactment of this Act, the Commission, in consultation with the Director of the Executive Office for Immigration Review and the Secretary of Homeland Security, shall promulgate regulations, in accordance with section 553 of title 5, United States Code, that require an immigration consultant—
 (1)to disclose in all advertising or promotional material and by displaying a notice at the regular place of business (if any) of the consultant that the consultant is not an immigration attorney, cannot provide legal advice or legal services on immigration matters, and is not authorized to represent aliens before an immigration court or the Board of Immigration Appeals or authorized to represent others before the Department of Homeland Security in connection with an application for an immigration benefit or an immigration proceeding;
 (2)if the consultant enters into a written contract for the provision of immigration consulting services—
 (A)to ensure that the contract states that— (i)the consultant is not an immigration attorney, cannot provide legal advice or legal services on immigration matters, and is not authorized to represent aliens before an immigration court or the Board of Immigration Appeals or authorized to represent others before the Department of Homeland Security in connection with an application for an immigration benefit or an immigration proceeding; and
 (ii)the client has the right to have the contract reviewed by an attorney; (B)to provide the client with a copy of the contract in English and, if requested by the client, in one or more other languages;
 (C)to inform the client of the right to request a copy of the contract in languages other than English, as required by subparagraph (B); and
 (D)to ensure that the contract provides the client with the right to rescind the contract at any time during the 72-hour period after entering into the contract;
 (3)not to collect fees for immigration consulting services before having rendered the services for which the fees are charged;
 (4)to return to the client any original document obtained from the client (unless the original document must be provided to a Federal or State agency or another person and has been so provided) and to furnish to the client for no additional charge a copy of any document prepared or obtained by the consultant for the client or otherwise used in connection with immigration consulting services for the client (other than notes or other documents prepared by the consultant for internal use in order to provide such services); and
 (5)to retain for not less than 3 years after ceasing to provide immigration consulting services for a client a copy of any document required by paragraph (4) to be returned or furnished to the client.
			5.Applicability and enforcement
 (a)General applicationThe requirements of the regulations promulgated under section 4 apply, according to their terms, to those persons, partnerships, and corporations over which the Commission has authority pursuant to section 5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)).
			(b)Enforcement by Federal Trade Commission
 (1)Unfair or deceptive acts or practicesA violation of a regulation promulgated under section 4 shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
 (2)Powers of CommissionThe Commission shall enforce the regulations promulgated under section 4 in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates such a regulation shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.
				(c)Actions by States
 (1)In generalIn any case in which the attorney general of a State, or an official or agency of a State, has reason to believe that an interest of the residents of such State has been or is threatened or adversely affected by an act or practice in violation of a regulation promulgated section 4, the State, as parens patriae, may bring a civil action on behalf of the residents of the State in an appropriate State court or an appropriate district court of the United States—
 (A)to enjoin such act or practice; (B)to enforce compliance with such regulation;
 (C)to obtain on behalf of residents of the State— (i)damages for actual monetary loss from the violation, or up to $10,000 in damages for each such violation, whichever is greater;
 (ii)restitution; or (iii)other compensation; or
 (D)to obtain such other legal and equitable relief as the court may consider to be appropriate. (2)NoticeBefore filing an action under this subsection, the attorney general, official, or agency of the State involved shall provide to the Commission a written notice of such action and a copy of the complaint for such action. If the attorney general, official, or agency determines that it is not feasible to provide the notice described in this paragraph before the filing of the action, the attorney general, official, or agency shall provide written notice of the action and a copy of the complaint to the Commission immediately upon the filing of the action.
				(3)Authority of Federal Trade Commission
 (A)In generalOn receiving notice under paragraph (2) of an action under this subsection, the Commission shall have the right—
 (i)to intervene in the action; (ii)upon so intervening, to be heard on all matters arising therein; and
 (iii)to file petitions for appeal. (B)Limitation on State action while Federal action is pendingIf the Commission or the Attorney General of the United States has instituted a civil action for violation of a regulation promulgated under section 4 (referred to in this subparagraph as the Federal action), no State attorney general, official, or agency may bring an action under this subsection during the pendency of the Federal action against any defendant named in the complaint in the Federal action for any violation of such regulation alleged in such complaint.
 (4)Rule of constructionFor purposes of bringing a civil action under this subsection, nothing in this Act shall be construed to prevent an attorney general, official, or agency of a State from exercising the powers conferred on the attorney general, official, or agency by the laws of such State to conduct investigations, administer oaths and affirmations, or compel the attendance of witnesses or the production of documentary and other evidence.
				(d)Private right of action
 (1)In generalA person injured by an act or practice in violation of a regulation promulgated under section 4 may bring in an appropriate State court or an appropriate district court of the United States—
 (A)an action to enjoin the violation; (B)an action to recover damages for actual monetary loss from the violation, or to receive up to $10,000 in damages for each such violation, whichever is greater; or
 (C)both such actions. (2)Willful or knowing violationsIf the court finds that the defendant acted willfully or knowingly in committing a violation described in paragraph (1), the court may, in its discretion, increase the amount of the award to an amount equal to not more than 3 times the amount available under paragraph (1)(B).
 (3)Costs and attorney’s feesThe court shall award to a prevailing plaintiff in an action under this subsection the costs of such action and reasonable attorney’s fees, as determined by the court.
 (4)Nonexclusive remedyThe remedy provided by this subsection shall be in addition to any other remedies available to the person.
 (e)Adjustment for inflationBeginning on the date that the Consumer Price Index is first published by the Bureau of Labor Statistics that is at least 1 year after the date of the enactment of this Act, and each year thereafter, the amounts specified in subsections (c)(1)(C)(i) and (d)(1)(B) shall be increased by the percentage increase in the Consumer Price Index published on that date from the Consumer Price Index published the previous year.
 6.DefinitionsIn this Act: (1)CommissionThe term Commission means the Federal Trade Commission.
 (2)Immigration consultantThe term immigration consultant means a person engaged in the provision of immigration consulting services, except that such term does not include a person who is—
 (A)authorized to represent aliens before an immigration court or the Board of Immigration Appeals; or (B)authorized to represent others in connection with an application or proceeding described in paragraph (3)(A) before the Department of Homeland Security in accordance with regulations promulgated by the Secretary of Homeland Security.
				(3)Immigration consulting services
 (A)In generalThe term immigration consulting services means assistance, advice, or services provided to an individual in connection with— (i)application (or consideration of application) by such individual for an immigration benefit; or
 (ii)an immigration proceeding involving such individual before or with the Department of Homeland Security or the Executive Office for Immigration Review.
 (B)InclusionsSuch term includes the following: (i)Assistance with procuring supporting documentation requested by such an agency, such as a birth certificate or marriage license.
 (ii)Referring a client to an attorney for legal representation. (iii)Assistance with complying with requirements relating to biometric services.
 (C)ExclusionsSuch term does not include the following: (i)Completing a form of a Federal or State agency or submitting such form to such agency.
 (ii)Translating the responses of a client to the information requested on such a form or in other communications with such an agency.
 (4)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe.
 7.DefinitionsFor the purposes of this Act— (1)the term web page interface means an online based platform that allows users, free of charge, to translate online text on the web page, upon request, without having to navigate to another web page; and
 (2)the term mirrored pages means web pages that are translated in one or multiple languages from an English translation, and that are a part of the website’s files.
			